Case: 13-13951       Date Filed: 02/03/2015      Page: 1 of 9


                                                                     [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 13-13951
                              ________________________

                      D.C. Docket No. 1:13-cr-00001-MW-GRJ-1

UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

                                           versus

SHAWN EMMANUEL CASTOR,
a.k.a. SHAWN EMANUEL CASTOR,
a.k.a. SHAWN E. CASTOR,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                     (February 3, 2015)


Before ED CARNES, Chief Judge, DUBINA and GILMAN, * Circuit Judges.

PER CURIAM:



       *
        Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting
by designation.
                 Case: 13-13951       Date Filed: 02/03/2015         Page: 2 of 9


      Appellant Shawn Castor appeals his convictions for: (1) possession with

intent to distribute cocaine, cocaine base, and marijuana, in violation of 21 U.S.C.

§ 841(a)(1), 841(b)(1)(C)-(D); (2) possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (3) possession of

a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e). On

appeal, he argues that the district court erred in denying his motion to suppress his

statements and physical evidence seized from his residence. He contends that:

(1) prior to reading him his Miranda 1 rights, Detective Fred Melaragno of the

Gainesville (Fla.) Police Department repeatedly told him that he could keep Castor

out of jail if he cooperated; (2) Melaragno told him after reading him his rights that

he could not charge Castor with any additional drugs; and (3) after he admitted that

he had hidden additional marijuana, officers searched his home pursuant to a

search warrant and seized marijuana, cocaine, and a firearm. Castor concedes that

he was in custody and waived his Miranda rights, but he contends that his

confession was involuntary and that due process compels the suppression of the

evidence derived from it.

      In reviewing a district court’s ruling on a motion to suppress, we review

factual findings for clear error and the application of law to those facts de novo.




      1
          Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
                                                2
                 Case: 13-13951   Date Filed: 02/03/2015   Page: 3 of 9


United States v. Capers, 708 F.3d 1286, 1295 (11th Cir. 2013). We construe the

facts in the light most favorable to the prevailing party. Id. at 1295-96.

      We conduct a two-part inquiry when determining the admissibility of a

post-arrest statement. United States v. Bernal-Benitez, 594 F.3d 1303, 1317-18

(11th Cir. 2010). First, we decide whether the law enforcement officer complied

with Miranda. Id. at 1318. If so, we determine whether the confession was

voluntary. Id.

      Miranda protects a defendant’s Fifth Amendment right against

self-incrimination by requiring that law enforcement officers advise the person

subject to custodial interrogation of certain rights and to respect the person’s

invocation of those rights. A defendant may waive his Miranda rights if the

waiver is made voluntarily, knowingly, and intelligently. Voluntariness requires

that the waiver must be the result of a free and deliberate choice rather than

intimidation, deception, or coercion. The waiver must be made with full awareness

of the nature of the rights being waived and the consequences of that decision. A

court may conclude that a person waived his Miranda rights only if the totality of

the circumstances demonstrates both a free choice and the requisite level of

comprehension. The government must prove that a defendant voluntarily,

knowingly, and intelligently waived his Miranda rights by a preponderance of the

evidence. Id.


                                           3
              Case: 13-13951      Date Filed: 02/03/2015   Page: 4 of 9


      In United States v. Lall, 607 F.3d 1277 (11th Cir. 2010), the defendant,

Lance Lall, challenged the denial of his motion to suppress evidence on the

grounds that his incriminating statements were made involuntarily and physical

evidence from his bedroom was seized pursuant to his admissions. Detectives

from the North Miami Police Department responded to an emergency call

regarding an armed robbery at Lall’s residence. One of Lall’s siblings told

detectives that the robbers were looking for Lall because Lall was involved with

credit card fraud. When Lall returned home, a detective informed him of his

Miranda rights. Detective Michael Gaudio took Lall to Lall’s bedroom with two

or three other officers to try to collect any evidence that might help the police find

the robbers, but Gaudio refused to allow Lall’s family to enter the bedroom.

Gaudio assured Lall and his family that any information Lall shared would not be

used to prosecute him. Lall then identified the equipment that he used to commit

identity theft, and the detective seized this evidence from Lall’s bedroom.

Although Gaudio did not arrest Lall, he alerted the Secret Service. Several days

later, Gaudio told Lall to come to the police station with his father, and again

assured him that he “wasn’t going to be charging him with any of this.” Gaudio

re-read Lall his Miranda warnings, and Lall gave another statement. The Secret

Service arrested Lall. The district court denied Lall’s motion to suppress. Id. at

1280-82.


                                           4
              Case: 13-13951     Date Filed: 02/03/2015    Page: 5 of 9


      Lall argued that Gaudio’s promises of nonprosecution undermined the

Miranda warnings that he had been given. Conversely, the government contended

that Lall was not in custody in his bedroom, and his confession was voluntary. Id.

at 1282-83. We first evaluated whether Lall’s Miranda waiver was voluntary. Id.

at 1283. We examined Hart v. Attorney General of Florida, 323 F.3d 884 (11th

Cir. 2003), where an officer’s statement to a suspect that “honesty wouldn’t hurt

him” contradicted the Miranda warning that “anything you say can be used against

you in court.” Lall, 607 F.3d at 1283. The officer in Hart thus misled the suspect

regarding the consequences of relinquishing his right to remain silent. We

explained that Hart’s decision to waive his rights and confess was the product of

the officer’s deception, and Hart did not truly understand the nature of his right

against self-incrimination or the consequences of waiving it. Therefore, Hart’s

waiver was not voluntary, knowing, and intelligent. In Lall, we held that Gaudio’s

statement, that he would not pursue charges against Lall, also contradicted the

Miranda warning that anything Lall said could be used against him. Id. at 1283-

84. Accordingly, Hart compelled us to conclude that Lall “did not truly

understand the nature of his right against self-incrimination or the consequences

that would result from waiving it.” Id. at 1284 (quoting Hart, 323 F.3d at 895)

(internal quotation marks omitted). We explained that, under the totality of the

circumstances, including that Lall was kept from his family during questioning and


                                          5
              Case: 13-13951     Date Filed: 02/03/2015    Page: 6 of 9


told that the investigation related to the armed robbery, Lall’s waiver of his

Miranda rights was not knowing, voluntary, and intelligent. Id.

      Second, we observed that, even if Lall was not in custody and Miranda was

not required, we were required to determine the voluntariness of his confession

pursuant to the Due Process Clause. We thus examined whether Gaudio’s

deception rendered Lall’s confession involuntary under the totality of the

circumstances. Id. at 1285-86. Gaudio’s misrepresentation—that anything Lall

said would not be used to prosecute him—was one of law, and an officer’s

misrepresentations of law “are much more likely to render” a defendant’s

confession involuntary. Id. at 1285. In fact, a law enforcement officer’s promise

not to use a suspect’s incriminating statement “may be the most significant factor

in assessing the voluntariness of an accused’s confession in light of the totality of

the circumstances.” Id. at 1286 (quoting United States v. Walton, 10 F.3d 1024,

1030 (3d Cir. 1993)). And an involuntary confession is “inadmissible in a federal

prosecution even if it was improperly coerced by state law enforcement officers.”

Id. at 1287 (emphasis added). We explained:

      It is inconceivable that Lall, an uncounseled twenty-year-old,
      understood at the time that a promise by Gaudio that he was not going
      to pursue any charges did not preclude the use of the confession in a
      federal prosecution. Indeed, it is utterly unreasonable to expect any
      uncounseled layperson, especially someone in Lall’s position, to so
      parse Gaudio’s words.         On the contrary, the only plausible
      interpretation of Gaudio’s representations, semantic technicalities
      aside, was that the information Lall provided would not be used
                                           6
              Case: 13-13951     Date Filed: 02/03/2015   Page: 7 of 9


      against him by Gaudio or anyone else. Under these circumstances,
      Gaudio’s statements were sufficient to render Lall’s confession
      involuntary and undermine completely the prophylactic effect of the
      Miranda warnings Gaudio previously administered.

Id.

      We then held that the physical evidence could not have been obtained

without the confession; thus, the Due Process Clause compelled the suppression of

the physical evidence as “the fruit of the coerced confession.” Id. at 1291.

      Here, Castor’s waiver and subsequent admissions were not voluntary.

Although the government argues that his statements were voluntary under the

totality of the circumstances, it does not address Melaragno’s statements that he

could not charge Castor for additional drugs. The government correctly points out

several facts indicating that Castor’s statements were voluntary: (1) detectives read

Castor his Miranda warnings twice; (2) Castor appeared willing to cooperate by

asking if a detective would be waiting to speak to him at the police station;

(3) Castor acknowledged that he had not cooperated before, but circumstances

were different now; (4) the interview began around 7:00 p.m. and was not lengthy;

(5) Castor was not handcuffed; (6) detectives did not physically threaten Castor;

(7) only two detectives were present during the interview; (8) Castor was an adult

and was not intoxicated; (9) Castor was familiar with the criminal justice system;

and (10) detectives told Castor that they could not promise him anything in



                                          7
                Case: 13-13951        Date Filed: 02/03/2015       Page: 8 of 9


exchange for his statement. 2 However, when evaluating the totality of the

circumstances, a law enforcement officer’s promise not to use a suspect’s

incriminating statements “may be the most significant factor in assessing the

voluntariness” of a confession. Id. As in Lall, an uncounseled layperson such as

Castor would reasonably interpret Melaragno’s assurances to mean that the

information Castor ultimately provided would not be used against him by

Melaragno or anyone else. See id. at 1287. Thus, Melaragno misled Castor

regarding the consequences of relinquishing his right to remain silent when he

assured him that he could not charge him with any other drugs. Therefore,

Castor’s decision to waive his rights and confess was the product of Melaragno’s

deception, and Castor did not truly understand the nature of his right against

self-incrimination or the consequences of waiving it. See id. at 1283-84.

Accordingly, Castor’s waiver was not voluntary, knowing, and intelligent, and thus

violated Miranda. Moreover, the physical evidence seized from Castor’s residence

could not have been obtained without the confession. It should therefore have

been suppressed as “the fruit of the coerced confession.” See id. at 1291.




       2
          Although Melaragno told Castor that “[a]t no point in time will I promise you
anything,” he made that statement while discussing whether he could keep Castor out of jail, and
it does not appear to relate to his four statements that he could not charge Castor with additional
drugs.
                                                8
                 Case: 13-13951       Date Filed: 02/03/2015      Page: 9 of 9


      For the aforementioned reasons, we reverse the district court’s order denying

Castor’s motion to suppress, vacate Castor’s convictions, and remand this case to

the district court for further proceedings consistent with this opinion.

      REVERSED in part, VACATED AND REMANDED in part. 3




      3
          Castor’s motion to file a reply brief out of time is GRANTED.
                                                9